Citation Nr: 1636829	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  06-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.  

This matter is before the Board of Veteran's Appeals (BVA or Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Following the RO's decision, the Veteran filed a notice of disagreement (NOD) in December 2005.  The RO then issued a statement of the case (SOC) in June 2006, and the Veteran perfected his appeal by way of the July 2006 substantive appeal.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2008.  A transcript of the hearing is a part of the record before the Board, which includes electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was exposed to some level of radiation during his active service.

2.  The medical evidence of record establishes that the Veteran's chronic lymphocytic leukemia is at least as likely as not due to his in-service exposure to radiation.





CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic lymphocytic leukemia are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for chronic lymphocytic leukemia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Legal Criteria

The Veteran claims to have chronic lymphocytic leukemia as a result of in-service exposure to radiation.  Claims related to radiation exposure are analyzed under three avenues for recovery.  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(i), (ii) (2015).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309 (d)(3)(iv)(A).  The Veteran in this case claims to have been exposed to radiation during his duties with Operation TUMBLER-SNAPPER and Operation UPSHOT-KNOTHOLE.  The time periods relevant to onsite participation for the purpose of establishing radiation exposure is defined at 38 C.F.R. § 3.309 (d)(3)(v)(G) and (I), respectively.  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

The second avenue of recovery is found under 38 C.F.R. § 3.311 (b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. §  3.311 does not provide presumptive service connection for radiogenic disease, but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. §  3.311 (a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311 (a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. §  3.311.  If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. §  3.311 if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.111 (b).  

As to the third avenue of recovery, the Veteran may also establish service connection directly under 38 C.F.R. §  3.303.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309  and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.  Service connection on a direct basis is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Facts and Analysis

Again, the Veteran claims to have chronic lymphocytic leukemia (CLL) as a result of in-service radiation exposure.  VA and private medical evidence and the September 2010 VA examination report all show the diagnosis and ongoing treatment for CLL since March 2005.  The Veteran has a current diagnosis of the disability claimed and therefore meets this element of establishing service connection.

As to the Veteran's contention of in-service exposure to herbicides, the Board observes that complete service treatment records (STRs) and service personnel records (SPRs) are not available as they were destroyed by fire.  In light of the absence of the STRs and SPRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).

The Veteran contends that during his active service he had duties during Operation TUMBLER-SNAPPER and Operation UPSHOT-KNOTHOLE, which exposed him to radiation.  In particular, he reports that he had a duty to install cameras into aircraft conducting nuclear testing, and when those aircraft returned from testing, he had a duty of removing the cameras from the "hot" airplanes.  See August 2005 written statement; also see November 2008 hearing transcript at page 6.  

The RO undertook development to attempt to verify the Veteran's in-service radiation exposure and obtain the exposure levels in order to analyze the claim under 38 C.F.R. §§ 3.309 and 3.311.  An October  2005 response within the PIES systems shows that a DD 1141 is not a matter of record for the Veteran.  The Defense Threat Reduction Agency (DTRA) concluded that the Veteran did not participate in atmospheric nuclear testing, despite this not being the Veteran's claim.  See November 2014 DTRA letter to the RO.  The Air Force Medical Support Agency (AFMSA) found no radiation exposure monitoring records related to the Veteran within its resources.  See January 2014 and May 2014 correspondence from AFMSA.

Despite the lack of findings in the record to establish evidence necessary to award service connection under either § 3.309, or § 3.311, the Board has reviewed the claims file for evidence of actual exposure to radiation in service.  The Veteran's claims file includes very little in the way of service personnel records.  Nonetheless, his DD Form 214 indeed shows that his military occupational specialty (MOS) was likened to the civilian occupation of "camera repairman."  Further, a copy of a temporary (TDY) order shows the Veteran was ordered to "Development Test Division, 4925th Test Group (ATOMIC)" to "perform duties in connection with Project 'UPSHOT KNOTHOLE.'"  A morning report dated April, 26, 1952, shows the Veteran as "Atchd & jd fr 4925th Grp," which presumably means attached and joined.  Thus, the limited service personnel records indeed show the Veteran as having an MOS consistent with the duties he claimed to be performing, as well as placing him attached and joined to the "Development Test Division, 4925th Test Group (ATOMIC)" to "perform duties in connection with Project 'UPSHOT KNOTHOLE'" in April 1952.  This time period is not consistent with the time period to establish the Veteran as a "radiation-exposed" Veteran under 38 C.F.R. § 3.309 (d)(3)(v)(I).  Nonetheless, the Board finds no reason to question the Veteran's personal recollection of the duties he performed while assigned to Operation UPSHOT KNOTHOLE.  Moreover, the Veteran received $75,000.00 in compensation under the Radiation Exposure Compensation Act in December 2013.  See December 2013 U.S. Department of Justice letter to the Veteran.  The Board finds that that the evidence of record is consistent with a finding that the Veteran was, in fact, exposed to at least some level of radiation during his active service.

In September 2010, the Veteran was afforded a VA examination to determine the nature and etiology of the claimed disability.  The examiner confirmed the existence of CLL since March 2005 and recognized his in-service exposure to radiation.  The examiner also noted the Veteran's history as lacking exposure to radiation outside of his active service and lacking a family history of CLL or any other form of leukemia.  The examiner also noted that it is known that leukemia of various types could be the consequence in people who were exposed to atomic bombs and exposure to radiation.  In March 2011, this examiner submitted an addendum opinion clearly stating that "as a board certified nuclear medicine specialist . . . . it is likely (50/50 probability) that [the Veteran's] chronic lymphocytic leukemia had a relationship with the probable radiation exposure during military service."

Thus, while the evidence does not contain evidence to warrants service connection under either § 3.309, or § 3.311, the evidence does support a finding that the Veteran was exposed to radiation during his active service and the medical evidence of record establishes that it is at least as likely as not that the Veteran's CLL was caused by this in-service radiation exposure.  Thus, service connection is warranted under 38 C.F.R. § 3.303.  




ORDER

Service connection for chronic lymphocytic leukemia is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


